Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on November 9, 2018 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least JP 2007-301,467 A as an alleged inventive step “Y”-type reference in the Written Opinion associated w/ PCT/KR2017/008041 (i. e. the Applicants’ parent application).  The figure 2 illustrated in this JP 2007-301,467 A1 shows an exhaust gas treatment train (for abating the emissions of at least fluorinated compounds out of a gas: please note the English abstract), wherein this exhaust gas treatment train is also provided w/ what appears to be an initial wet scrubber (100) (which seems to fairly suggest the Applicants’ claimed “first wet processor” mentioned in the Applicants’ independent claim 1), and also a final wet scrubber (170) (which also seems to fairly suggest the Applicants’ claimed “second wet processor” mentioned in at least the Applicants’ independent claim 1).  However, there is no indication in this JP 2007-301,467 A that their initial wet scrubber (100) is configured to remove SOx out of the gas (in the manner set forth in at least the Applicants’ independent claim 1).  Nor is there any indication w/in this JP 2007-301.467 A1 that their intervening equipment represented by figure feature numbers (120), (140) and (143) are “integrated” (in the manner embraced in the scope of at least the or have any utility for denitrating the gas (as embraced in the scope of at least the Applicants’ independent claim 1).  There does not seem to be any suggestion or motivation in the other references mentioned in the International Search Report associated w/ this PCT/KR2017/008041 that remedies the deficiencies of this primary reference (JP 2007-301,467 A1).  Hence, no rejections will be offered by the U. S. examiner based on the teachings provided in this JP 2007-301,467 A1 (either alone or taken in combination w/ other references).
One of the more relevant references discovered by the U. S. examiner from his search is U. S. Pat. 6,596,054 B2, which describes an integrated scrubber for purifying the exhaust gas emitted from a semiconductor manufacturing facility (please see the abstract, the claims and also the figure printed on the face of this patent).  In this U. S. Pat. 6,596,054 B2, the thermal unit and a wet scrubbing unit have been integrated into a single component, which receives an oxygen-enriched fluid to assist w/ the gas purification process (please see at least the abstract in this U. S. Pat. 6,596,054 B2).  However, this U. S. Pat. 6,596,054 B2 does not describe the Applicants’ integrated gas purification unit that is also equipped w/ a “first wet processor” and also a “second wet processor” w/ the intermediate “decomposing reactor” that is able to abate both NOx and also halogenated compounds out of the gas (as embraced in the scope of at least the Applicants’ independent claim 1).  In contrast, col. 1 ln. 62 to col. 2 ln. 11 in this U. S. Pat. 6,596,054 B2 seem to allude to the removal of silicon oxides and also carbon monoxide out of gas (but no mention is made in this discussed portion of U. S. Pat. 6,596,054 B2 of the NOx and fluorinated compounds mentioned in at least the Applicants’ independent claim 1).  Hence, no rejections will be offered by the U. S. examiner based on the teachings provided in this U. S. Pat. 6,596,054 B2 (either alone, or taken in combination w/ other references).
Finally, the Applicants’ specification on pg. 6 under the “Advantageous Effects” section urges that the Applicants’ invention is able to treat large amounts of harmful gas in an efficient manner, and 
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
U. S. Pat. 6,759,018 B1 and also KR 102172774 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736